NYGAARD,' Circuit Judge,
concurring.
Because the decision reached by the Pennsylvania Supreme Court is not within the boundaries we are entitled to patrol, I agree entirely with the majority’s conclusion that the Rooker-Feldman doctrine applies with the result that the district court had no jurisdiction to consider this case. I write separately to briefly express my conclusion that the November 10th and March 10th orders are simply parts of one action by the Pennsylvania Supreme Court, which to me is clearly adjudicative.
Moreover, I disagree that the Pennsylvania Supreme Court's February 26th Show Cause order, directing Judge Guarino to appear before it on March 9th, is facially ambiguous. Under Pennsylvania procedure a Show Cause order is part of an adjudicative act, and I-do not agree that a person such as Judge Guarino, well-schooled in the law, could have believed that the Pennsylvania Supreme Court had no inclination to decide the legal issues before it at the March show cause hearing. More importantly, he passed up the opportunity, afforded him in the order, to find out.
Hence, while I concur completely with the conclusion of the majority, I cannot join part IIA of its opinion, nor can I join part IIB except to the extent it concludes that Judge Guarino, by failing to appear at the Show Cause hearing convened on his behalf, waived his opportunity to insure that the Pennsylvania Supreme Court adjudicated all his legal claims.
Present: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH and LEWIS, Circuit Judges.